Exhibit 10.107

Amendment No. 1 to the Amended and Restated Asset Sale Agreement

This Amendment No. 1 (“Amendment No. 1”), dated as of the 3rd day of December
2009, to the Amended and Restated Asset Sale Agreement (the “Agreement”), dated
as of November 24, 2009, by and among Nortel Networks Corporation, a corporation
organized under the laws of Canada (“NNC”), Nortel Networks Limited, a
corporation organized under the laws of Canada (“NNL”), Nortel Networks Inc., a
corporation organized under the laws of Delaware (“NNI” and, together with NNC
and NNL, the “Main Sellers”), and the other entities identified therein as
Sellers, and Ciena Corporation, a corporation organized under the laws of
Delaware (the “Purchaser”). Capitalized terms used herein and not defined shall
have the meaning set forth in the Agreement.

WHEREAS, pursuant to the Agreement, among other things, the Sellers have agreed
to transfer to the Purchaser, and the Purchaser has agreed to purchase and
assume, the Assets and the Assumed Liabilities from the Sellers upon the terms
and conditions set forth therein;

WHEREAS, pursuant to the Recitals to the Agreement, “Ancillary Agreements” is
defined;

WHEREAS, pursuant to Section 2.2.1 of the Agreement, certain provisions related
to the payment of a portion of the Purchase Price with the Convertible Notes are
set forth;

WHEREAS, pursuant to Section 2.3.2(b) of the Agreement, certain Closing
deliverables are set forth;

WHEREAS, Exhibits 2.2.1(b)(ii) and 2.2.1(b)(iii) of the Agreement set out
certain economic terms of the Convertible Notes; and

WHEREAS, pursuant to Section 11.4 of the Agreement, the Parties desire to amend
the Recitals to the Agreement, Section 2.2.1 and Section 2.3.2(b) of the
Agreement, and Exhibits 2.2.1(b)(ii) and 2.2.1(b)(iii) to the Agreement as set
forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good, valuable and binding consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:

1. In clause (xii) of the definition of “Ancillary Agreements” in the last
paragraph of the Recitals to the Agreement, replace “Cash Election Option” with
“Cash Replacement Election”.

2. Section 2.2.1(a) of the Agreement is hereby amended and restated in its
entirety as follows:

“Pursuant to the terms and subject to the conditions set forth in this
Agreement, in consideration of the purchase, sale, assignment and conveyance of
the



--------------------------------------------------------------------------------

Sellers’ and EMEA Sellers’ right, title and interest in, to and under the Assets
and the EMEA Assets, respectively, pursuant to the terms hereof and pursuant to
the terms of the EMEA Asset Sale Agreement, respectively, and of the rights
granted by certain Sellers and the EMEA Sellers under the Intellectual Property
License Agreement and the Trademark License Agreement, the Purchaser, on its own
behalf and as agent for the relevant Designated Purchasers, shall (i) assume and
become obligated to pay, perform and discharge, when due, the Assumed
Liabilities and the EMEA Assumed Liabilities, (ii) subject to adjustment
following the Closing in accordance with Section 2.2.4.2, pay to the
Distribution Agent an amount of cash (the “Cash Purchase Price”) equal to Five
Hundred Thirty Million dollars ($530,000,000) (the “Base Cash Purchase Price”)
less the Escrow Amount and as adjusted pursuant to Sections 2.2.2 and 2.2.4 and
Section 5.28 of the Sellers Disclosure Schedule or as otherwise expressly
provided herein, in the Real Estate Terms and Conditions or in the EMEA Asset
Sale Agreement, and (iii) subject to Section 2.2.7, issue to the Distribution
Agent, as agent for the Sellers and the EMEA Sellers, $239,000,000 aggregate
principal amount (the “Aggregate Principal Amount”) of 6.0% Senior Notes due
June 15, 2017 (the “Convertible Notes”, and together with the Cash Purchase
Price, as adjusted, the “Purchase Price”) convertible at the holder’s option
into Common Stock at a conversion price equal to $16.4625 (the “Conversion
Price”), subject to adjustments contemplated in the Indenture; provided,
however, that the Purchaser may, by written notice to the Sellers on or before
the Closing Date, elect to increase the Cash Purchase Price and the Base Cash
Purchase Price payable pursuant to clause (ii) above by an amount equal to
$1,020.00 in cash in lieu of issuing each corresponding $1,000.00 in principal
amount of the Convertible Notes (such election, if exercised, the “Cash
Replacement Election”); provided further, that if the Market Value of the Common
Stock on the date of the notice of such election (or in the case the replacement
is made with the proceeds of a simultaneous convertible security offering the
most recent closing price per share of the Common Stock on the NASDAQ Global
Select Market at the time such convertible security offering is priced) is equal
to or



--------------------------------------------------------------------------------

greater than $17.00 per share of Common Stock, then in lieu of increasing the
Cash Purchase Price as provided above such increase will equal the Optional
Redemption Price corresponding to such principal amount.”

3. Section 2.3.2(b)(iv) of the Agreement is hereby amended and restated in its
entirety as follows:

“subject to Section 2.2.7, and unless the Cash Replacement Election has been
exercised in full, on behalf of the Distribution Agent one or more permanent
Global Notes (as defined in the Indenture) deposited with the Notes Custodian
(as defined in the Indenture) for the Depositary (as defined in the
Indenture) for the account of the Distribution Agent in the Depositary, duly
executed by the Purchaser and authenticated by the Trustee (as defined in the
Indenture) in the aggregate principal amount of the Aggregate Principal Amount
minus any amounts reduced by the Cash Replacement Election pursuant to
Section 2.2.1(a) (as amended);”

4. The Exhibit to the Agreement currently labeled “Exhibit 2.2.1(b)(ii) -
Related Share Adjustment Table” shall instead be labeled “Exhibit 2.2.1(b)(iii)
- Redemption - Additional Shares Table”.

5. The Exhibit to the Agreement currently labeled “Exhibit 2.2.1(b)(iii) -
Conversion Table” shall instead be labeled “Exhibit 2.2.1(b)(ii) - Fundamental
Change Make-Whole Table”.

6. The list of Exhibits in the Agreement shall be amended to correspond to the
changes in Paragraph 4 and Paragraph 5 above.

7. This Amendment No. 1 shall not constitute a modification of any provision,
term or condition of the Agreement or any other Transaction Document except
solely to the extent and solely for the purposes described herein. Except to the
extent that provisions of the Agreement are hereby expressly modified as set
forth herein, the Agreement and the other Transaction Documents shall remain
unchanged and in full force and effect.

8. This Amendment No. 1 may be executed in multiple counterparts, each of which
shall constitute one and the same document.

9. This Amendment No. 1 shall be binding upon the parties hereto and their
respective successors and assigns.

10. Any term or provision of this Amendment No. 1 that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the



--------------------------------------------------------------------------------

remaining terms and provisions hereof or the validity or enforceability of the
offending term or provision in any other situation or in any other jurisdiction.

11. This Amendment No. 1 shall be governed by and construed in all respects by
the Laws of the State of New York without regard to the rules of conflict of
laws of the State of New York or any other jurisdiction. Any Action arising out
of or relating to this Amendment No. 1 shall be resolved in accordance with
Section 11.6 of the Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed, or caused this Amendment
No. 1 to be signed by their respective officers thereunto duly authorized, as of
the date first written above.

 

NORTEL NETWORKS CORPORATION, on its own behalf and on behalf of the Other
Sellers listed in Section 11.15(a)(i) of the Sellers Disclosure Schedule By:  

/s/ John Doolittle

  John Doolittle   SVP, Finance and Corporate Services By:  

/s/ Anna Ventresca

  Anna Ventresca   General Counsel – Corporate and   Corporate Secretary NORTEL
NETWORKS LIMITED, on its own behalf and on behalf of the Other Sellers listed in
Section 11.15(a)(ii) of the Sellers Disclosure Schedule By:  

/s/ John Doolittle

  John Doolittle   SVP, Finance and Corporate Services By:  

/s/ Anna Ventresca

  Anna Ventresca   General Counsel – Corporate and   Corporate Secretary NORTEL
NETWORKS INC., on its own behalf and on behalf of the Other Sellers listed in
Section 11.15(a)(iii) of the Sellers Disclosure Schedule By:  

/s/ Anna Ventresca

  Anna Ventresca   Chief Legal Officer



--------------------------------------------------------------------------------

CIENA CORPORATION By:  

/s/ Gary B. Smith

  Name: Gary B. Smith   Title: President and Chief Executive Officer